Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 1 of 25 Pageid#: 104




                     Exhibit 3
                             USWGO
                 ALLY OF QANON II DRAIN THE SWAMP




                 UNITED STATE DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF VIRGINIA

  Exhibit in attachment to "COMPLAINT AND REQUEST FOR INJUNCTION"
                    New Federal Lawsuit- Social Security Act

                 "Brian David Hill v. Glen Andrew Hall, et al."
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 2 of 25 Pageid#: 105




 VIRGINIA: IN THE CIRCUIT COURT OF T HE CITYffOWN OF MARTINSVILLE



                                         )
                                         )
 COMMONWEALTH OF VIRGINIA,               )
 Plaintiff,                              )       Criminal Action No. CR19000009-00
                                         )
 v.                                      )
                                         )
  BRIAN DAVID HILL,                      )
  Defendant,                             )
                                         )
                                         )       Motion for Waiving Legal Fees or Not
                                         )       Enforcing Them
                                         )




             Motion for Waiving Legal Fees or Not Enforcing Them


       Pursuit to§ 8.01-512.4 and 42 U.S. Code§ 407, Brian David Hill

 ("Petitioner") the criminal defendant in this case files this motion for requesting

 the Waiving of Legal Fees or Not Enforcing Them in this Circuit Court, for lack of

 funds and that Petitioner has no garnishable income and no liquid assets. Petitioner

 does not work a job and therefore does not actually make any money that can be

 subject to garnishment as it is a protected Federal Benefits program by Federal

 Law and is Petitioner's only source of income to live off of.

       This motion is to file evidence that establishes Petitioner has no garnishable

 income, owns no car, and owns no home. Petitioner owes no restitution to the

 Commonwealth of Virginia as there are no reported victims. The only fees charged



                                             1
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 3 of 25 Pageid#: 106




 to Petitioner is legal fees such as attorney fees, and that is forbidden under Federal

 Law from any kind of garnishment, execution and levying.


        Quote from 42 U.S. Code § 407. Assignment of benefits:


       (a) In general: The right of any person to any future payment under this
 subchapter shall not be transferable or assignable, at law or in equity, and none of
 the moneys paid or payable or rights existing under this subchapter shall be subject
 to execution, levy, attachment, garnishment, or other legal process, or to the
 operation of any bankruptcy or insolvency law.

 Citing to Washington State Dep 't ofSocial & Health Servs v Guardianship /:.~·tate ofKe.ffeler,
 537 US 371; 123 S Ct I0 17; 154 LEd 2d 972 (2003), the Court stated that an "other legal
 process (I) requires utilization of some judicial or quasi-judicial mechanism; (2) by which
 control over propetty passes from one person to another; (3) in order to discharge or secure
 discharge of an existing or anticipated liability." Here, a judicial mechanism was used (i.e., a
 restitution order) to secure a discharge of Alexandroni's existing liability. Futther, if the trial
 court used its contempt power to cause her to satisfy the restitution it would be "use of a judicial
 mechanism to pass control over those benefits from one person to another." Thus, although the
 trial court properly determined the SSDI benefits were "income," its use of its contempt powers
 would constitute an "other legal process" in violation of 42 USC 407(a). That is so, the court
 reasoned, even though a contempt order does not "touch a contemptor's money directly," but
 instead coerces the compemtor to comply.

 The Court concluded by stating that an actual contempt order would violate 42 USC 407(a), but
 the "mere specter of a contempt hearing" would not necessarily be an "other legal process."
 Additionally, the Court found, the restitution order itself remained valid, and the trial court could
 make further determinations as to Alexandroni's ability to pay from other sources of income.

        That case law applies to restitution but Petitioner owes no restitution, but the

 legal argument and logic are exactly the same. Using any "legal process" to force

 the payment of legal fees to pay both the prosecution and defense lawyers violates

 the federal Social Security Act law.

        Petitioner also files evidence in Exhibit in attachment to this "Motion" an

 Exhibit 1: Two receipt stubs of the $500 a month of rent out of his $783 dollars a

                                                   2
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 4 of 25 Pageid#: 107




month, utilities included. The monthly rent only leaves Petitioner with $283 a

month to live off of. See Exhibit l.


      Petitioner, again is not subject to restitution. Petitioner has no victims.

Petitioner's only legal fees are of attorney fees and any other misc. legal fees

which would be exempted from any garnishment under federal law. Petitioner pays

part of the remainder of that for fighting his state case and his federal criminal case

for actual innocence acquittal. The cost of the legal mailings for both the state and

federal cases (Petitioner has six federal appeals pending before the Fourth Circuit,

five are pro se and one is represented by a federal appellate attorney from West

Virginia), as well as the paper, ink, and pens. Diabetic shoes are no longer covered

by Virginia Medicaid due to changes in .Medicaid law or Medicaid benefits

coverage, so now Petitioner has to pay for shoes once again as well as any special

inserts to protect his feet as a Type 1 Brittle Diabetic. Petitioner's food stamps

under EBT is also being lowered by the Commonwealth of Virginia over the years,

and therefore some of his limited and only income of SSI disability money may

also have to go towards food and snacks as well since he is a diabetic and may

need to purchase juice or any glucose beverage. It is required by his diabetes

educator from Carilion Clinic that he must have snacks with protein to prevent low

blood sugars which can lead to a seizure or death.




                                           3
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 5 of 25 Pageid#: 108




           Therefore Petitioner is asking this Court to not enforce its demand for legal

 fees out of this criminal case or that the legal fees be waived or only enforced to

 ever any future income that is not protected from garnishment. Petitioner is also

 thinking about declaring bankruptcy in the Roanoke federal courthouse against the

 State for demanding legal fees over an in-debtor that has no actual garnishable

 assets.

           Already Petitioner is having to fight against his criminal case right and left

 out of belief that Petitioner was wrongfully convicted of indecent exposure and

 that Petitioner shouldn't be punished for fighting for his constitutional rights as

 that seems to deprive Petitioner of his constitutional rights to increase the legal fees

 anytime Petitioner files anything in trying to fight for his guaranteed constitutional

 rights for criminal defendants in all cases. Petitioner has until May, 2020, to start

 paying off his state debt to the Commonwealth of Virginia, as well as any

 additional legal fees to court appointed lawyer Matthew Scott Thomas Clark.

           For one, the Federal Courts do not garnish Petitioner's SST for attorney fees

 and do not garnish over him not succeeding in his criminal case. Only states seem

 to do this out of a desperate bid to maintain their state budgets, by making the

 indigent criminal defendants pay the legal fees instead of the tax dollars. However

 it may violate the Federal Supremacy Clause where Federal Laws are the supreme

 law of the land as long as it doesn't violate the United States Constitution.
                                               4
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 6 of 25 Pageid#: 109




       The mental evaluation that was conducted in the General District Court

 stated that Petitioner has Autism and/or Obsessive Compulsive Disorder. Petitioner

 buys soap and other sanitary items that also cost a good amount of money to

 maintain hygiene, especially during the COVID-19 CoronaVirus pandemic.


       It is absurd that the Commonwea1th and it's Cowts will mandate that

 Petitioner pay over $1,000 for counsel that wasn't even effective and deprived him

 of due process and deprived him of having any defense at all, deprived him of

 having any evidence that would be exculpatory in proving his innocence, and yet

 Petitioner was never told by Matthew Scott Thomas Clark that Petitioner would be

 responsible for over $1,000 worth of legal fees if he withdraws his appeal and

 accepts the decision in the lower court. That also very well makes his guilty plea

 illegal, invalid, null and void in the eyes of the United States Supreme Court.

       If this Court has to continue this demand for legal fees from Petitioner who's

 only source of income is hjs   ssr disability that is protected under 42 usc 407(a),
 Petitioner will have to declare bankruptcy in Federal Court or sue this Court under

 the Social Security Act to order a federal preliminary injunction and have

 emergency injunctive relief against the State Court for exercising an attempted

 garnishment through other legal process with threat of Petitioner facing jail-time if

 he doesn't pay the mandatory legal costs. Even the restitution fee exemption from



                                            5
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 7 of 25 Pageid#: 110




 the protection from garnishment has its limits. Petitioner has no restitution in this

 state case. See "11/15/2019" "PAYMENT AGREEMENT PLAN".


       His bank account is only used to deposit social security SSI payments

 through Direct Deposit. No other sources of money are deposited in this bank

 account. Exhibit 2 proves this as it will show his monthly amount. See. Exhibit 2.

 Petitioner may also have to keep a $100 minimum to prevent bank fees. So even

 this bank account cannot be garnished as it is the Social Security Administration's

 mechanism for Direct Deposit for Petitioner's monthly SSI income.


       Petitioner owns no land, owns no home, only rents, and his only sources of

 income are his SSI disability benefits. Public assistance payments (§ 63.2-506,

 Code of Virginia) which may include EBT can only be used for food and cannot be

 garnished. Petitioner is also renting the used furniture and doesn't even own them

 either. See the Affidavit attached thereto as supporting evidence. See Exhibit 3.

 Petitioner is on Federal Supervised Release and his Probation Officer never makes

 him pay any money for the court ordered Supervised Release Conditions.


        If this Court cannot consider these circumstances of Petitioner's finances,

 Petitioner will have no choice but to legally declare federal bankruptcy which

 Petitioner will do because he has never been subject to these kind of legal fees

 before in his life. Even when he was sued by Righthaven, LLC, for federal


                                            6
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 8 of 25 Pageid#: 111




 copyright infringement over what he had posted on USWGO Alternative News in

 2011 at uswgo.com, the Federal Judge recognized that Righthaven, LLC was suing

 somebody who has a caretaker and only has SSI disability. Also USWGO

 Alternative News is the opposite of Infowars by Alex Jones as Infowars makes a

 profit off of his alternative media platform while Petitioner ran his website on a

 voluntarily basis from 2009-2012 as a hobby blog and never used that platform to

 make any profit. So USWGO Alternative News was like Infowars but USWGO

 isn't in it to profit off of truth and fear. He was only in it to get the truth out there

 to the American People, like a real journalist instead of the corporate Bilderberg

 Group controlled media. Here's the Federal Judge's opinion in his order:

        Citing ORDER. Mr. Hill's [ 12] Motion for Attorney Fees is denied. By
 Judge John L. Kane on 9/9/ll. Docket Number: 1:11-cv-00211, U.S. District Court
 for the District of Colorado:
        "Apparently unbeknownst to Rjghthaven, however, Mr. Hill is a mentally
 and physically disabled young man who requires around-the-clock attention, which
 is provided by his mother. Because of his disabilities, neither Mr. Hill nor his
 mother can work; their only form of income is Mr. Hill's monthly Social Security
 disbursement. Initially, Righthaven showed little sympathy for Mr. Hill's poor
 health and limited financial resources. It opposed Mr. Hill's motion for an
 extension of time to file an answer, 2 and attempted to impose numerous
 conditions in its settlement negotiations with Mr. Hill. Mr. Hill refused to accept
 Righthaven's proposed settlement, instead filing an Omnibus Motion to Dismiss,
 Transfer Venue, and for Attorney Fees (doc. 12)."


        Social Security Administration does not consider even household furniture

 as liquid assets such as "Household goods, if needed for maintenance, use and


                                              7
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 9 of 25 Pageid#: 112




 occupancy of the home", "Personal effects", and "Property essential to self-

 support". That is because a basic minimum is needed for survival and be able to

 communicate with members of the Government and Government agencies such as

 for example communications with the Courts of the United States and social

 service type programs. Without a telephone, Petitioner cannot call anybody or

 ensure that his legal filings by fax are even received. Faxes are cheaper than

 certified mailings. However, some courts may allow filings by fax and others do

 not. So then the filings are done by legal mailings which can get costly for

 somebody under a limited source of income per month. Depending on how

 complex the federal and/or state cases and pending appeals will get.


       Even in increments, this places Petitioner in debt to the Commonwealth of

 Virginia, indebted to the state. How the costly debt was accrued due to Petitioner

 fighting right and left to be acquitted of indecent exposure, prevent a Supervised

 Release Revocation, and protect his constitutional rights which is punishment.

 Petitioner is punished with higher legal fees for exercising any of his due process

 and constitutional rights which puts the poor at a disadvantage. Forcing poor

 people to give up as they cannot afford to fight to prove their innocence. Our

 constitutional rights of American citizens should not be restricted to those who can

 afford it, constitutional rights are guaranteed by the Bill of Rights to all Americans,

 whether they are super rich like the Bilderberg Globalist Elite, rich, middle-class,

                                            8
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 10 of 25 Pageid#: 113




 or even the poor. Even the state laws requiring that criminal defendants pay legal

 fees and increase those legal fees to those that fight their charges and appeal to the

 higher courts violates the Equal Protection clause of the U.S. Constitution. Federal

 Courts by example don't charge the legal fees of both the prosecution and defense

 attorney in federal criminal cases. Why are State Courts allowed to punish and take

 money from those who simply fight for their constitutional rights due to the matter

 of a state statute to save money for the state when Federal Courts also have scarce

 judicial resources and do not financially penalize those who simply fight as a

 criminal defendant for their constitutional rights and be able to defend themselves

 under effective counsel. Petitioner believes this deprives poor people and disabled

 people of due process in the State Courts, and violates both due process guarantee

 and the equal protection under the laws clause of the U.S. Constitution. A rich

 person can easily pay any thousands of dollars in a state case whether they win or

 lose, losing a criminal case is no big deal to those with a lot of money. However

 for a person under SSI disability disbursement payments, homeless people, and

 poor people, they are told to pay the State a lot of money or be jailed again and

 thus be charged with another crime and thus have even more debts and legal fees.

 It is extortion at best or at worst, extortion of the poor. Even Jesus Christ was for

 the poor and did not want the Roman Empire taxing the heck out of the poor and

 then they not receive any representation but instead being robbed of their


                                            9
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 11 of 25 Pageid#: 114




 daughters, their land, and their property by the Romans that conquered them. The

 United States of America is not the Roman Empire though and has the Supreme

 Law of the Land which is the United States Constitution and the Supreme Court of

 the United States (SCOTUS) that is the final Court of last resort for all State and

 Federal judicial decisions.


       The Circuit Court and all State Courts cannot override the Federal

 Supremacy Clause. Virginia lost the civil war in 1865 at Appomattox Courthouse,

 when they surrendered and was no longer part of the confederacy. It is illegal for

 any Court to garnish somebodies Social Security Disability (referring to "SSI")

 disbursement payments when that money is simply to pay these already-overpaid

 and dishonest lawyers and is not for restitution. With no restitution ordered by the

 Court of the Commonwealth of Virginia, this Court has no legal right to garnish

 the federal SSI income of Brian David Hill to pay lawyers' fees. Even at

 increments, it is still garnishing or levying and indebting Brian David Hill to pay

 the fees of lawyers. Even Jesus Christ denounced lawyers in the bible for their

 dishonesty stating bible verse of Luke 11:46 "Woe to you also, lawyers! For you

 load men with burdens hard to bear. and you yourselves do not touch the burdens

 with one ofyour fingers." That bible verse is correct. Matthew Clark refused to

 fight for Petitioner and kept making excuses to persuade Petitioner and his family

 to withdraw the appeal but not telling his family that Petitioner would be liable for

                                           10
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 12 of 25 Pageid#: 115




 over $1,000 worth of legal fee debt. Matthew Clark will never touch with his

 fingers the very same burdens he placed on his client---Brian David Hill. Even

 Jesus Christ would not agree with what has happened to Petitioner. It is wrong.

 Malpractice by Matthew Clark and the frauds perpetuated by Glen Andrew Hall

  should not place such a hefty financial burden on Petitioner. The Government

  should never be going after the poor and putting the poor at such a disadvantage.


        Petitioner has cited a bible verse and legal case law as to why the legal fees

 being levied against Petitioner over not prevailing in his criminal case is wrong.


        Unless Petitioner has anything to liquidate, he virtually has no assets unless

  any used furniture he uses/needs or the printer he uses of his mother's to type up

 the legal filings would even remotely be considered an asset. Even at $50 a month,

  this is still garnishment and places Petitioner in debt to the State over simply

  fighting for his constitutional rights. It is to retaliate financially against anybody

  doing anything or filing any pleading to fight for any constitutional or legal right.


        Petitioner is filing this motion hoping that this Court will make amends to its

  wrongful judgment, that he will not have to take to the extremes of suing this Court

  under the federal Social Security Act over the anti-garnishment clause of Title 42

  U.S. Code§ 407, and even go a step further and declare bankruptcy which of

  course the Petitioner has nothing that could even exceed up to $5,000 which that


                                             11
     Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 13 of 25 Pageid#: 116




      amount of personal effects is protected under federal bankruptcy. Petitioner cannot

      even exceed that his used personal effects would even go up to $5,000 since the

      used furniture is actually what his mother is letting him use. Used furniture,

      especially since used furniture have defects would be hardly worth anything, even

      if the furniture was claimed by Petitioner as his own for "maintenance, use and

      occupancy of the home" or even "Property essential to self-suppott", it may not be

      considered liquid assets.


             The Commonwealth of Virginia has no legitimate grounds to enforce its

      legal fees on Petitioner.


                                        CONCLUSION


             For the foregoing reasons, Petitioner asks this Court to suspend or set aside

      its order on 11/15/2019 enforcing the payment of legal fees accrued in this state

      criminal case unless Petitioner has any liquid assets in the future that can be

'.    garnished (even though that is unlikely), or waive the legal fees entirely.


             Petitioner asks this Honorable Court for such order by granting of this

       motion. Whether or not the Honorable Judge may personally agree or disagree with

      the opinions and bible verse quoted by Petitioner, Petitioner's motion is wen-

      grounded in law, well-grounded in evidence, and is not frivolous. Petitioner kindly

       asks that any emotional reaction to his opinions not be used against him in the


                                                12
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 14 of 25 Pageid#: 117




decision of this motion since it is protected under the First Amendment of the U.S.

Constitution. Thank You!


EXHIBITS ATTACHED TO THIS MOTION:


 Exhibit No.      Description                                    Page range
 EXHIBIT 1.       Two rent pay stubs showing that Petitioner     1-2
                  is having to pay $500 rent a month to the
                  landlord.
 EXHIBIT2.        SSI letter with the monthly income             3-5
                  statement, from the Social Security
                  Administration. Direct Deposit proof from
                  SunTrust bank.
 EXtrrBIT3.       Affidavit of Indigence by Brian David Hill     6-9
                  in support of Motion.
 9 pages total.


 Respectfully filed with this Court, this the 14th Day of March, 2020.


                                                  BRIAN DAVID HILL




                                                  Brian David Hill -
                                                  Ally of Qanon
                                                  Founder ofUSWGO
                                                  Alternative News
                                                  310 Forest Street, Apt.
                                                  2 Martinsville,
                                                  Virginia 24112
                                                  (276) 790-3505
                                                  ProSe




                                          13
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 15 of 25 Pageid#: 118




                                CERTIF.ICATE OF SERVICE

                 1 hereby certity that on this 15th day of March, 2020, I caused this

           "Motion for Waiving Legal Fees or Not Enforcing Them" to be

           transmitted by facsimile (fax machine) to the Commonwealth of Virginia

           through the Commonwealth Attorney's Office of Martinsville (Fax #

           276-403-5478) and will attach proof of service (Transmission ticket

           receipt for proof of transmission) which shall satisfy proof of service:

                 Glen Andrew Hall, Esq.
                 Martinsville Commonwealth's Attorney's Office
                 55 West Church Street
                 Mattinsville, Virginia
                 24112
                 (276) 403-5470


                 Counsel for Appellee




                                                                        Brian David Hill -
                                                                        Ally of Qanon
               _ ....................,.......,....,.....,........,...., FounderofUSWGO
                                                                        Alternative News
                                                                        310 Forest Street, Apt.
                                                                        2 Martinsvi lie,
                                                                        Virginia 24112
                                                                        (276) 790-3505
                                                                                   Pro Se Appellant




                                                  14
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 16 of 25 Pageid#: 119




                       Exhibit 1
                                USWGO
                    ALLY OF QANON II DRAIN THE SWAMP




          CIRCUIT COURT OF MARTINSVILLE, VIRGINIA, CASE NO.
                            CR l 9000009-00

   Exhibit in attachment to "Motion for Waiving Legal Fees or Not Enforcing Them"
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 17 of 25 Pageid#: 120
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 18 of 25 Pageid#: 121




                       Exhibit 2
                               US WOO
                   ALLY OF QANON II DRAIN THE SWAMP




         CIRCUIT COURT OF MARTINSVILLE, VIRGINIA, CASE NO.
                           CR 19000009-00

  Exhibit in attachment to "Motion for Waiving Legal Fees or Not Enforcing Them"
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 19 of 25 Pageid#: 122
  SOCIAL SECURITY
  320 W COMMONWEALTH BLV
  MARTINSVILLE VA 24112
                                                                        Social Security Administration
                                                                        Supplemental Security Income
                                                                        Notice of Change in Payment

                                                                              Date: December 1, 2019
                                                                              BNC#: 19S1870H56730 DI




  '·•'l•'ll'llln''l•lh 1•11'••11•1 11 11'1111• h'•'Ill h••••1111 1111
       0149027 00149027     I AB 0.412 CN61.NA T457 P9
      COLA M04 I 1/24 A40 19Sifi70H56730
      BRIAN DAVID HILL
      310 FOREST ST
      APT2
      MARTINSVILLE VA 24112-4210




  We plan to increase your monthly Supplemental Security Income (SSI) payment
  from $771.00 to $783.(_)0. beg_inning Janua~y 2020. The amount will . change
  because the cost of hvmg mcreased durmg the past year. You will continue to
  get the new amount each month unless there is a change in the information we
  use to figure your payment.
  The rest of this letter explains more about your SSI payments. It also tells
  you how to find affordable health care.
  We explain how we figured the monthly payment amount on the worksheet at
  the end of this letter. The explanation shows how your income, other than any
  SSI payments, affects your SSI payment. We include explanations only for
  months where payment amounts change.
  When You Will Receive Your Payments
    Your bank or other financial institution will receive your monthly payment of
    $783.00 around January 1, 2020, and on the first of each month after that.
  If You Work Or Want To Return To Work
   Ticket to Work is a voluntary program that helps people getting disability
   benefits go to work. Employment networks or your State vocational
   rehabilitation agency can help you find, prepare for, and keep a job. If you
   join this program, there is no cost to you . We may also set aside review of
   your medical condition . You can find a list of service providers, benefits and
   work incentives counselors, and get your questions answered by contacting the
   Ticket to Work Help Line at 1-866-968-7842 (TTY 1-866-833-2967). You also can
   visit https://choosework.ssa.gov/findhelp/ online.
                                                                  See Next Page
  SSA·LR151
            Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 20 of 25 Pageid#: 123
3/14/2020                                                         Sun Trust Online Banking




                                                                  SUNThusr
   Checking            •7970                                                                            $111.01
                                                                                                       Available
    Account Balance History




                               Ending Balances for 02/03/2020                                $391.00          $391 .00

                               VILL MARTIN DRIVEUP ATM MART
            02/03/2020                                               ·$SOO.OO                $391.00          $391 .00
                               INSVILLE VA 7581

                               Ending Balances for 01/31/2020                                $891.00          $891.00

                               SSI TREAS 310 XXSUPP SEC -
            01/31/2020                                                $783.00                $891.00          $891.00
                               0319 SSI 9101736121

                               Ending Balances for 01/14/2020                                $108.00          $108.00

                               VILL MARTIN DRIVEUP ATM MART
            01/14/2020                                               ·$280.00                $108.00          $108.00
                               INSVILLE VA 7581

                               Ending Balances for 01/03/2020                                $388.00          $388.00

                               VILL MARTIN DRIVEUP ATM MART
            01/03/2020                                                $50000                 $388.00          $388.00
                               INSVILLE VA 7581

                               Ending Balances for 01/02/2020                                $388.00          $888.00

             PENDING
                               SUNTRUST 01/02/20 16:32                $SOO 00                $388.00          $888.00
            01/02/2020




 https:/fwww2.onlinebanking.suntrust.com/UI/accounts#/printview                                                          1/1
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 21 of 25 Pageid#: 124




                       Exhibit 3
                                USWGO
                    ALLY OF QANON II DRAIN THE SWAMP




          CIRCUIT COURT OF MARTINSVILLE, VIRGINIA, CASE NO.
                            CR 19000009-00

   Exhibit in attachment to "Motion for Waiving Legal Fees or Not Enforcing Them"
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 22 of 25 Pageid#: 125




   Affidavit of Indigence of Petitioner Brian David Hill in support of "Motion for
                    Waiving Legal Fees or Not Enforcing Them"


 I, Brian David Hill, file this affidavit, pursuant to Virginia Code § 8.0 I-4.3. "Unsworn
 declarations under penalty of perjury; penalty", subject to the penalties of perjury thereof
 therefore state the following facts:


     I. My only monthly source of income I receive is my SSI Disability disbursement. This is
        the only source of actual income from the Federal Government through the Social
        Security Administration that supports me in my ability to survive, and to live. I cannot
        work a job, I am legally declared disabled. I have a handicap placard registered at the
        Virginia Department of Motor Vehicles (DMV) over my "Autism Spectrum Disorder". I
        am not just legally disabled under federal law which allows me to have income ofSSI
        disability monthly disbursement which do not require me to work a job, but I am legally
        disabled under Commonwealth of Virginia. I am on a Medicaid waiver and require
        caretaker services due to my brittle Type I Diabetes that works against me with my
        Autism Spectrum Disorder and Obsessive Compulsive Disorder.

     2. I pay $500 monthly rent and do not own a home, I have no home in my name and have
        no land in my name.

     3. I have no car in my name and own no car.

     4. I receive $783 a month ofSSI disability. I am on Medicaid insurance, and I am on EBT
        Food Stamps. With the $500 rent, I only have left $283 a month left which goes towards
        hygiene products and hand sanitizer over my OCD, clothing which includes shoes since
        Medicaid no longer pays for diabetic shoes. l have to spend anywhere between $0-100 a
        month on buying paper, mailing out legal cases materials in envelopes with certified mail
        to prove service of process since I am a criminal defendant in both federal and state court.
        Federal is over a possession charge and over a wrongful conviction and the state is over
        the indecent exposure charge in 2013 which I am fighting for acquittal in that case as
        well. 1 am using my mom 's used furniture and need furniture to be able to go to sleep and
        to be able to at least sit down and have a life. I am having to use the leftover money on
        legal filings and mailings and then have to use the rest on being able to buy things that I
        need. Hygiene products, snacks for low blood sugar, fast food when I am forced to have
        appointments especially ones mandated by U.S. Probation such as counseling. Things add
        up and money runs out quick.

     5. I understand that SSI disability money cannot be garnished according to Federal Law. I
        will defend my ability to not have the Commonwealth of Virginia garnish my disability
        income over attorney fees and the Federal Courts do not even do this compared to the
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 23 of 25 Pageid#: 126




       State Courts. I plan on going to legal aid to tile a Social Security lawsuit against the
       Circuit Court of Martinsville, against Matthew Clark, against Glen Andrew Hall, and
       others I will plan on naming in the Social Security lawsuit over forcing me against my
       will to pay legal fees to the Circuit Court of Martinsville or I may face jail time if what I
       had read was correct in the document given to me by the deputy Clerk of the Circuit
       Court of Martinsville. I also understand that if I am now indebted to Martinsville, to the
       Commonwealth of Virginia, over the ineffective counsel and a corrupt prosecutor Glen
       Andrew Hall, that I will have no choice but to declare federal bankruptcy and have a
       Federal Judge review over my state debt to block Virginia from being forcing me against
       my will to pay simple legal fees to the Commonwealth of Virginia as I have no victims so
       no restitution is ordered and I had not been tined either. I was only sentenced to jail-time.
       The legal fees are the same as with a lawsuit and sanctions in a lawsuit where a corporate
       party or private party demands that I pay a legal fee or suffer legal retribution, for
       example when I was sued by Righthaven, LLC in 20 II for copyright infringement over
       my political blog ofUSWGO Alternative News at uswgo.com from 2009-2012. That is
       garnishment and is illegal under Federal Law from what I understand. I don't know if the
       Commonwealth is considered the same as a private party in litigation but government
       lawyers can sue and litigate as well. So bankruptcy should also apply to state debts that
       have nothing to do with restitution, I will weigh my legal options. Since there is no
       restitution ordered by the State Court and there are no reported victims of the state crime
       charged to which require restitution under law, it is nothing more and nothing less to me
       than garnishment which may be illegal under Federal Law. I will sue under the Social
       Security Act as my first federal lawsuit I plan on filing against the Circuit Court of
       Martinsville, as a public case against them. My second plan is to declare federal
       bankruptcy since I have no credit cards and I have no loans so declaring bankruptcy will
       not affect my SSI disability disbursement income payments. I have never owned any
       stocks or bonds. I have never invested in a company. I have no 40 I K (whatever that is)
       and never even had any of such. I will try to see if legal aid or any other social justice
        legal advocacy organization will agree to help me in the lawsuit(s) I plan to file over the
        issue of mandatory legal fees by Martinsville Circuit Court. As a matter of law, it is my
       right and duty as a citizen to file suit to protect my only source of livable income for me
        being disabled and cannot work a job. I have a caretaker paid tor by Medicaid for God 's
       sake. I cannot work a job, and need a caretaker. The legal fees against a disabled person
       with medical health problems is not right and is not legally feasible.

    6. Even though I am on Federal Supervised Release conditions by the United States
       Probation Office, they had never charged me tor wearing any ankle monitor, they had
       never charged me for attorney fees. They know my SSI benefits are protected. Unless I
       work or make any kind of money outside ofSSI disbursement, the Federal Court doesn't
       demand any money from me. I hope the State Court will make the same decision and not
       enforce legal fees against somebody with SSI disability as the only source of income.




                                                2
Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 24 of 25 Pageid#: 127




    7. Again, the remainder of that money goes to the costs oflegal mailings which get
       expensive in complex cases and complex appeals, paper, ink, pens, and any other
       material necessary for fighting my federal and state criminal cases which includes my six
       pending federal appeals and 2 appeals with the Court of Appeals of Virginia and 1 appeal
       with the Supreme Court of Virginia. One federal appeal is represented by Attorney Ryan
       Edward Kennedy (also Mayor of Clarksburg) of Clarksburg, West Virginia and the other
       five federal appeals are prose. The costs of maintaining mu ltiple federal and state
       appeals can be costly. I also use my remaining money on things that I need such as soap,
       tooth paste, mouth wash, hygiene products, diabetic snacks or even drinks with sugar for
       low blood sugar, clothes, and products to deal with my carpel tunnel pain, and any other
       necessities.


 I declare under penalty of perjury that the foregoing is true and correct.

 Executed on March 15, 2020.

                                                            BRIAN DAVID HILL


                                                              Bno.nsy,Q
                                                                     DHi//-
                                                            Brian David Hill -
                                                            Ally of Qanon
                                                            Founder ofUSWGO
                                                            Alternative News
                                                            3 10 Forest Street, A pt.
                                                            2 Martinsville,
                                                            Virginia 241 12
                                                            (276) 790-3505
                                                            ProSe
           Case 4:20-cv-00017-JLK Document 2-3 Filed 03/27/20 Page 25 of 25 Pageid#: 128
Venta Fax & Voice (http://www. ventafax.com)
Transmission ticket for Fax ID: 276-790-3505

Date: 3/1512020                                                                  Time: 11 :54:13 PM
Number of pages: 23                                                              Session duration: 5:14
Attn.: Glen Andrew Hall, Esq.                                                    To: Commonwea~h Attorney
Recipient's number: T1-276-403-5478                                              Message type: Fax
Filename: C:\ProgramData\Venta\VentaFax & Voice 6\0ut\Motion for Waiving LegaError Correction: Norce Them(6)_w_Exhibits_Signed {2020-03-15}.tif
File description: Motion for Waiving Legal Fees or not to Enforce Them(6)_w_ExhibResolution: 200"200 dpi
Recipient's Fax ID:       12764035478                                            Record number: 8111
Rate: 14400 bps




                          ViRGINIA: IN THE CIRCUIT COURT OF THE CITYf i'OWN OF MARTINSVILLE




                           CO~lMONWEALTH 01<'         VIRGINIA,
                           I•tain tiff,                                         Criminal Action   No. CR19000009..00

                           v.
                           BRIAN DAVJD HILL,
                           D<;fcodwnt,

                                                                                Motion for Wah·ing Legaal •·ees or Not
                                                                                Enforcing Them




                                           Motion for Waiving Legal Fees or Not Enforcing Them


                                    Pursuit to§ 8.01-512.4 and 42 U.S. Code§ 407, Brian David Hill

                          ("Petitioner'') the criminal defendant in this case files this motion for requesting

                          the Waiving of Legal Fees or Not Enforcing Them in this Circuit Court, for lack of

                          funds and that Petitioner has no garnishable income and no liquid assets. Petitioner

                          does not work a job and therefore does not actually make any money that can be

                          su~ject to      garnishment as it is a protected Federal Benefits program by Federal

                           Law and is Petitioner' s only source of income to li ve off of.

                                    This motion is to :file evident.:e that cstabl.ishe:; Petitioner bas no garnishable

                           income, owns no car, and ovms no home. Petitioner owes no restitution to the

                           Commonwealth. of Virginia as there are no reported victims. The only fees charged



                                                                            l
